Detailed Action
Applicant presented the following claims for consideration on 06/30/2022:
Amended claim(s): 22
Canceled claim(s): 1-20
Added claim(s): None
Pending claims: 21-40

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-32 and 34-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over, LeCompte et al., Pub. No.: US 2017/0011093 (LeCompte), in view of the reference provided in IDS, Zadeh et al., Pub. No.: US 2014/0201126 (Zadeh).

Claim 21.	LeCompte teaches:
A method performed by a processor of a computing device for organizing a plurality of words associated with a document, the method comprising: 
obtaining, by the processor, the plurality of words; (¶¶ 213, 263, input includes a plurality of words: “the set of unique terms and the corresponding term occurrence counts are collected for all comments”)
for each of the plurality of words:
storing, by the processor, a word in the plurality of words in a first data structure stored in memory accessible to the processor; (¶ 263, the collection of terms and their count is a first data structure: “the set of unique terms and the corresponding term occurrence counts are collected for all comments”)
updating, by the processor, a frequency of the word in the first data structure; and (¶ 263, “the set of unique terms and the corresponding term occurrence counts are collected for all comments…The counts of occurrences of each term are track[ed] by using a hash map that maps the term hash to the count value 315. This value is incremented by one for each occurrence”)
storing, by the processor, the word in a second data structure stored in the memory accessible to the processor; and (¶ 263, based on a first threshold, “the term hash and the term are appended to a dictionary TSV file corresponding to the pack file”)
ranking, by the processor and based upon the frequency, the word relative to each other of the plurality of words; and (¶ 263, wherein “the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count 340” indicates that the terms are ranked based on the occurrence count using a threshold)
transferring, by the processor and based upon the ranking, a portion of the plurality of words stored in the second data structure to a third data structure stored in the memory accessible to the processor, wherein the third data structure has a third word capacity that is greater than the second word capacity. (¶ 263, “At the conclusion of the of the pack file writing, when there are no more terms 330 and, in some implementations, no more comments 335, the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count 340”)
LeCompte did not specifically teach but Zadeh teaches wherein the first data structure has a first word capacity, the second data structure has a second word capacity that is greater than the first word capacity, wherein the third data structure has a third word capacity that is greater than the second word capacity and after a predetermined period of time has elapsed transferring words from the second to the third structure in terms of hierarchical storage technique wherein multiple storages/data structures with different capacities are used for processing/counting input data: ¶ 1454, “The frequency counter or histogram (e.g. how many times the word MILITARY appears in the article or magazine) and other similar parameters are attached or tagged to the article or file, as a property or attribute”; ¶ 2344, “the 4th memory is better for long term storage or memory, and the 1st memory is better for short term storage or memory, which can be erased and updated more often, e.g. when we are out of space or when we want to keep the size of the first memory low, for retrieval purposes, to focus on more urgent matters or data”; ¶¶ 3158-3160, “first memory unit is for short term storage… second memory unit is for medium term storage… third memory unit is for long term storage”)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied analogous references for disclosing wherein the first data structure has a first word capacity, the second data structure has a second word capacity that is greater than the first word capacity, wherein the third data structure has a third word capacity that is greater than the second word capacity and after a predetermined period of time has elapsed transferring words from the second to the third structure because hierarchical storage technique is very well known in the art and doing so would provide for accessing certain portion of data faster and distributing data into tiers “due to the size of the files or the purpose of the files” (Zadeh, ¶ 1345)

Claim 28.	LeCompte teaches:
A computing device, comprising: a processor; and memory storing instructions that, when executed by the processor, cause the processor to perform acts comprising: 
obtaining a plurality of words from a computer-readable document; (¶¶ 213, 263, input includes a plurality of words: “the set of unique terms and the corresponding term occurrence counts are collected for all comments”)
for each of the plurality of words:
determining whether a word in the plurality of words has been previously stored in a first data structure stored in the memory; (¶ 263, the collection of terms and their count is a first data structure: “the set of unique terms and the corresponding term occurrence counts are collected for all comments”)
upon a determination that the word has not been previously stored in the first data structure:
setting a frequency of the word to a first value; and storing the word and the frequency of the word in the first data  structure; and (¶ 263, the collection includes term occurrence counts: “the set of unique terms and the corresponding term occurrence counts are collected for all comments…The counts of occurrences of each term are track[ed] by using a hash map that maps the term hash to the count value 315. This value is incremented by one for each occurrence”)
upon a determination that the word has been previously stored in the first data structure:
updating the frequency of the word to a second value; and (¶ 263, “The counts of occurrences of each term are track[ed] by using a hash map that maps the term hash to the count value 315. This value is incremented by one for each occurrence”)
upon determining that the frequency of the word exceeds a first predetermined limit, transferring the word to a second data structure stored in the memory, (¶ 263, based on a first threshold, “the term hash and the term are appended to a dictionary TSV file corresponding to the pack file”)
upon determining that the frequency of the word exceeds a second predetermined limit that is greater than the first predetermined limit and, transferring the word to a third data structure stored in the memory. (¶ 263, a second threshold is used for persisting the terms in a second TSV file/third data structure: “when there are no more terms 330 and, in some implementations, no more comments 335, the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count 340”)
LeCompte did not specifically teach but Zadeh teaches wherein the first data structure has a first word capacity, the second data structure has a second word capacity that is greater than the first word capacity, wherein the third data structure has a third word capacity that is greater than the second word capacity and after a predetermined period of time has elapsed transferring words from the second to the third structure in terms of hierarchical storage technique wherein multiple storages/data structures with different capacities are used for processing/counting input data: ¶ 1454, “The frequency counter or histogram (e.g. how many times the word MILITARY appears in the article or magazine) and other similar parameters are attached or tagged to the article or file, as a property or attribute”; ¶ 2344, “the 4th memory is better for long term storage or memory, and the 1st memory is better for short term storage or memory, which can be erased and updated more often, e.g. when we are out of space or when we want to keep the size of the first memory low, for retrieval purposes, to focus on more urgent matters or data”; ¶¶ 3158-3160, “first memory unit is for short term storage… second memory unit is for medium term storage… third memory unit is for long term storage”)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied analogous references for disclosing wherein the first data structure has a first word capacity, the second data structure has a second word capacity that is greater than the first word capacity, wherein the third data structure has a third word capacity that is greater than the second word capacity and after a predetermined period of time has elapsed transferring words from the second to the third structure because hierarchical storage technique is very well known in the art and doing so would provide for accessing certain portion of data faster and distributing data into tiers “due to the size of the files or the purpose of the files” (Zadeh, ¶ 1345).

Claim 35.	LeCompte teaches:
A non-transitory computer-readable storage medium storing instruction that, when executed by a processor, cause the processor to perform acts comprising: 
receiving a plurality of words associated with a computer-readable document; (¶¶ 213, 263, input includes a plurality of words: “the set of unique terms and the corresponding term occurrence counts are collected for all comments”)
determining a unique identifier for each of the plurality of words; (¶ 263, unique terms are identified by unique identifiers/hashes: “These terms are hashed, such as into 64-bit integers 310 using the SipHash 2-4 algorithm”)
storing the plurality of words in a first data structure accessible to the processor based upon the unique identifier for each of the plurality of words; (¶ 263, the collection of terms and their count is a first data structure: “the set of unique terms and the corresponding term occurrence counts are collected for all comments”)
storing the plurality of words in a second data structure accessible to the processor based upon the unique identifier for each of the plurality of words; (¶ 263, based on a first threshold, “the term hash and the term are appended to a dictionary TSV file corresponding to the pack file”)
determining a ranking of each of the plurality of words in the second data structure based upon frequency of usage within the computer-readable document; (¶ 263, wherein “the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count 340” indicates that the terms are ranked based on the occurrence/usage count using a threshold)
based upon the ranking, transferring a portion of the plurality of words from the first data structure to a third data structure accessible to the processor. (¶ 263, a second threshold is used for persisting the terms in a second TSV file/third data structure: “when there are no more terms 330 and, in some implementations, no more comments 335, the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count 340”)
LeCompte did not specifically teach but Zadeh teaches wherein the first data structure has a first word capacity, the second data structure has a second word capacity that is greater than the first word capacity, wherein the third data structure has a third word capacity that is greater than the second word capacity and after a predetermined period of time has elapsed transferring words from the second to the third structure in terms of hierarchical storage technique wherein multiple storages/data structures with different capacities are used for processing/counting input data: ¶ 1454, “The frequency counter or histogram (e.g. how many times the word MILITARY appears in the article or magazine) and other similar parameters are attached or tagged to the article or file, as a property or attribute”; ¶ 2344, “the 4th memory is better for long term storage or memory, and the 1st memory is better for short term storage or memory, which can be erased and updated more often, e.g. when we are out of space or when we want to keep the size of the first memory low, for retrieval purposes, to focus on more urgent matters or data”; ¶¶ 3158-3160, “first memory unit is for short term storage… second memory unit is for medium term storage… third memory unit is for long term storage”)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied analogous references for disclosing wherein the first data structure has a first word capacity, the second data structure has a second word capacity that is greater than the first word capacity, wherein the third data structure has a third word capacity that is greater than the second word capacity and after a predetermined period of time has elapsed transferring words from the second to the third structure because hierarchical storage technique is very well known in the art and doing so would provide for accessing certain portion of data faster and distributing data into tiers “due to the size of the files or the purpose of the files” (Zadeh, ¶ 1345).

Claim 23.	The method of claim 21, wherein each of the first data structure, the second data structure, and the third data structure are independent dictionaries. (LeCompte, ¶ 263, the collection, a dictionary TSV file and a second TSV file are three independent dictionaries where the last one is persistent dictionary)

Claim	24.	The method of claim 21, comprising:
clearing, by the processor, a set of words stored in the first data structure following occurrence of a triggering event. (Zadeh, ¶ 2344, an event such as being “out of space” is used for clearing a data structure for accepting new data: “the 1st memory is better for short term storage or memory, which can be erased and updated more often, e.g. when we are out of space or when we want to keep the size of the first memory low, for retrieval purposes, to focus on more urgent matters or data”)

Claim 25.	The method of claim 21, wherein the second data structure includes a statistical filter that is based upon the plurality of words. (LeCompte, ¶ 263, selecting terms based on a second threshold is a statistical filter that is based upon the plurality of words)

Claim 26.	The method of claim 21, wherein the first data structure, the second data structure, and the third data structure each retain words for a first time period, a second time period, and a third time period, respectively, wherein the third time period is greater than the second time period, wherein the second time period is greater than the first time period. (LeCompte, ¶ 263, wherein “the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count 340” indicates that the third structure retain words for a time period that is greater than time periods for retaining words in the first and the second data structure and Zadeh, ¶¶ 3158-3160, wherein each data structure/memory unit retain data for short, medium and long term)

Claim 27.	The method of claim 21, wherein the word is a phrase. (LeCompte, ¶ 267, wherein “compact term search phrases are used to determine if a given comment's text matches some given search text” indicate that the word is a phrase)

Claim 29.	The computing device of claim 28, wherein transferring the word to the third data structure comprises copying the word from the second data structure to the third data structure. (LeCompte, ¶ 263, “the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count 340” indicates that the terms are copied from the first TSV file to the second TSV for longer storage)

Claim 30.	The computing device of claim 28, the acts further comprising:
subsequent to transferring the word to the third data structure, clearing the word from the second data structure. (LeCompte, ¶ 263, wherein terms are stored in the third data structure/ the second TSV for longer storage and Zadeh, ¶¶ 3151-3164, wherein each data structure/memory unit retain data for short, medium or long term and wherein data is deleted from a storage after a first, second or third expiration date, meaning transferred data to a long term storage is cleared subsequently from a medium term storage)

Claim 31.	The computing device of claim 28, wherein the word is ranked in the second data structure based upon the frequency and respective frequencies of each other word in the plurality of words. (LeCompte, ¶ 263, wherein “the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count 340” indicates that the terms are ranked based on the occurrence count using a threshold)

Claim 32.	The computing device of claim 28, the acts further comprising:
prior to obtaining the plurality of words from the computer-readable document, initializing the first data structure to have the first word capacity, the second data structure to have the second word capacity, and the third data structure to have the third word capacity. (Zadeh, ¶¶ 3158-3160, 2343-2344, wherein each storage/data structure, prior to processing data, is known as a storage with certain capacity)

Claim 34.	The computing device of claim 28, wherein the word is not transferred to the second data structure upon a determination that the frequency of the word does not exceed the first predetermined limit. (LeCompte, ¶ 263, terms are transferred based on the first threshold; meaning words not reaching the threshold are not transferred)

Claim 36.	The non-transitory computer-readable storage medium of claim 35, wherein the second data structure is hidden from user access. (¶ 263, the second data structure/TSV file is a system file hidden from the user access)

Claim 37.	The non-transitory computer-readable storage medium of claim 35, wherein the first data structure stores words for a first period of time, wherein the third data structure stores the words for a second period of time that is greater than the first period of time. (LeCompte, ¶ 263, wherein terms are stored in the third data structure/ the second TSV for longer term compare to the first stage of collection; and Zadeh, ¶¶ 3151-3164, wherein each data structure/memory unit retain data for short, medium or long term and wherein data is deleted from a storage after a first, second or third expiration date)

Claim 38.	The non-transitory computer-readable storage medium of claim 35, wherein the first data structure, the second data structure, and the third data structure are independent. (LeCompte, ¶ 263, the collection, a dictionary TSV file and a second TSV file are three independent dictionaries where the last one is persistent dictionary)

Claim 39.	The non-transitory computer-readable storage medium of claim 35, wherein the unique identifier is an integer. (¶ 263, “These terms are hashed, such as into 64-bit integers 310 using the SipHash 2-4 algorithm”)

Claim 40.	The non-transitory computer-readable storage medium of claim 35, wherein each of the first data structure, the second data structure, and the third data structure are hash maps. (¶ 263, hash maps are used as first, second and third data structure/dictionary: “The counts of occurrences of each term are tracks by using a hash map that maps the term hash to the count value…the term hash and the term are appended to a dictionary TSV file…the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count 340”)

Claims 22 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over LeCompte and Zadeh and further in view of Matousek et al., Patent Num: 5,706,462 (Matousek).

Claim 22.	LeCompte as modified taught the method of claim 21, wherein the first data structure, the second data structure, and the third data structure created for data processing as shown in claim 21.
LeCompte as modified did not disclose but Matousek discloses the three data structures form layers of a data structure. (Matousek, col. 15, ll. 42-col. 16, l. 5, wherein three hash tables are three layers of a the same data structure/hash table)
  LeCompte , ¶ 263 implicitly discloses the feature by the words collection, a dictionary TSV file and a second TSV file for generating a dictionary data structure in which the last layer is a persistent layer. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing the three data structures form layers of a data structure explicitly because doing so would provide for expanding each layer as required while using the tree layers as the same data structure)
LeCompte as modified teaches:
wherein the predetermined period of time initiates when another document is being processed or when the word or another word of the plurality of words reaches a predetermined frequency limit to be promoted to another layer of the layers of the data structure for storage at a longer period of time than when stored in a previous layer. (LeCompte, ¶ 236 discloses “At the conclusion of the of the pack file writing, when there are no more terms 330 …the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count 340”. It means the transfer of data from the TSV file to a second TSV file is performed for each pack file separately before starting another pack file) 

Claim 33.	LeCompte as modified taught the computing device of claim 32, wherein a first, second and third data structures are used for generating a dictionary.
  LeCompte as modified did not specifically disclose but Matousek discloses:  wherein each of the first word capacity, the second word capacity, and the third word capacity are based upon a size of the computer readable document in col. 15, ll. 42-col. 16, l. 5, by providing for each hash table growing independently based on the demands placed on it by the data in the document. 
  It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein each of the first word capacity, the second word capacity, and the third word capacity are based upon a size of the computer readable document because doing so would address the space needed for processing a document.

Response to Amendment and Arguments
In light of the submitted terminal disclaimer, the double patenting rejections are withdrawn.
Applicant’s arguments with respect to rejected claims have been considered but are not persuasive for the following reason.
Applicant argues LeCompte did not disclose “after a predetermined period of time has elapsed, transferring, based upon the ranking, a portion of the plurality of words stored in the second data structure to a third data structure, as recited in claim 21”. Remarks, p. 9.
In response, this is a 103 rejections and Zadeh is relied on for teaching after a predetermined period of time…limitation. Zadeh, ¶¶ 1454, 2344, 3158-3160.
Applicant argues, “LeCompte does not disclose transferring, based on upon a ranking and after a period of time, a portion of words from a second data structure to a third data structure because the term hash and the term with a count below T1 are not the same as term hashes with counts greater or equal to T2, which is equal to T1 or greater. Thus, a term hash and the term reaching T1 are appended to a first file (dictionary TSV file), while term hashes with counts greater to or equal to T2 at the conclusion of pack file writing are to a second TSV file. These are not the same because the first, dictionary TSV file is written with both a hash term and the term, while also reaching a threshold (T1 ), while a different, second TSV file is only written with term hashes, which also satisfy a different threshold (T2), and within a same pack file writing logic flow (as illustrated in FIG. 3).” Remarks, 9-10.
In response, T1 is a configurable threshold and its default value is 1 (“T1, default 1”); meaning each word of the plurality of words in LeCompte is the word with a desirable occurrence count. The words and their counts are stored in the first structure (“the set of unique terms and the corresponding term occurrence counts are collected for all comments…The counts of occurrences of each term are track[ed] by using a hash map that maps the term hash to the count value 315. This value is incremented by one for each occurrence”). The words reaching T1, (e.g., T=1) are transferred to a second data structure (“When the count for a term reaches a low threshold (T1, default 1) 320, the term hash and the term are appended to a dictionary TSV file corresponding to the pack file 325”) and further the words reaching T2, and therefore based on upon their ranking, are  transferred to a third structure (“the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count”). LeCompte ¶ 263. 
Applicant argues “LeCompte does not disclose transferring a portion of words from a second data structure to a third data structure by using the word "persisted" to a second TSV file at the conclusion of the pack file writing. In particular, the word "persisted" is not defined by LeCompte, but by an ordinary definition of the term one of ordinary skill in the art by context of the specification and dictionary definition can understand "persisted" to mean "continue". Therefore, LeCompte does not disclose transferring, based on upon a ranking and after a period of time, a portion of words from a second data structure to a third data structure, but rather continuing the pack file writing process illustrated in FIG. 3.” Remarks, 10.
In response, persistence in computer science is defined as continuing to exist. For example, data might be persisted by transferring it from “a temporary file or volatile random access memory (RAM)” to “a non-volatile storage location, like a hard drive”. (See, https://www.techopedia.com/definition/8842/persistence-computing: Persistence refers to object and process characteristics that continue to exist even after the process that created it ceases or the machine it is running on is powered off. When an object or state is created and needs to be persistent, it is saved in a non-volatile storage location, like a hard drive, versus a temporary file or volatile random access memory (RAM).)
Persisting the words in the second TSV file requires counting the words while they are in the TSV file. LeCompte explicitly tracks the words and their counts in the TSV file and transfers a word when its count is greater or equal to T2 from the TSV to a second TSV file for persistence. (“When the count for a term reaches a low threshold (T1, default 1) 320, the term hash and the term are appended to a dictionary TSV file corresponding to the pack file 325”… “the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count”). LeCompte ¶ 263. 
Applicant argues, LeCompte and Zadeh are not combinable because “The pack file writing of LeCompte is not based on any predetermined period of time elapsing, nor on transferring a portion of words in a second data structure to a third data structure, as recited in claim 21. Likewise, one of ordinary skill in the art would not be motivated to modify LeCompte by transferring hash terms satisfying T1, and stored with the term, into a different second TSV file that is specifically for hash terms satisfying T2 without destroying the intended purpose of LeCompte for a first and second TSV file used for pack file writing within the same logic flow of FIG 3.” Remarks. 11-12.
In response, Applicant’s arguments are not supported by LeCompte teaching because, as shown above, LeCompte explicitly discloses transferring words from a TSV file to a second TSV file when their counts are equal or greater than T2 and uses “internal fast access addressable memory…internal memory may include…fast registers, various levels of cache memory ( e.g., level 1, 2, 3, etc.), RAM, etc.” LeCompte, ¶ 281. Furthermore, LeCompte and Zadeh are combinable because both of them process words in a document by counting the words’ occurrences in the document. LeCompte, ¶ 263 and Zadhe, ¶ 1454. Zadhe further discloses hierarchical storage technique as a well-known technique that can be used as needed in LeCompte for accessing certain portion of data faster and distributing data into tiers “due to the size of the files or the purpose of the files”. (Zadeh, ¶ 1345.)
Applicant argues “LeCompte does not disclose a predetermined period of time that initiates when another document is being processed or when the word or another word of the plurality of words reaches a predetermined frequency limit to be promoted to another layer Zadeh discloses memory with different storage lengths at paragraph [1454], but does not remedy these noted deficiencies of LeCompte. Therefore, LeCompte in view of Zadeh does not teach or suggest a predetermined period of time that initiates when another document is being processed or when the word or another word of the plurality of words reaches a predetermined frequency limit to be promoted to another layer, as recited in claim 22. Remarks. 13.
In response, “a predetermined period of time that initiates when…”, according to Spec., ¶ 37 is simply transferring data from one storage to another storage “when a new document 115 is being processed) or when a word 110 has reached a predetermined frequency limit for it to be promoted to M-layer 144 for storage at a longer period of time 20 than when stored in S-layer 142”. LeCompte, ¶ 236 discloses “At the conclusion of the of the pack file writing, when there are no more terms 330 …the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count 340”. It means the transfer of data from the TSV file to a second TSV file is performed for each pack file separately before starting another pack file. It also discloses that when a word reaches a certain count e.g., T2 is transferred to another storage.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159